Citation Nr: 0409722	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  95-17 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1. Entitlement to service connection for prostate disability as a 
result of exposure to herbicides.   

2. Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD), for the period prior to 
March 7, 1996.

3. Entitlement to an evaluation in excess of 50 percent, for post-
traumatic stress disorder (PTSD), for the period prior to November 
21, 2001.

4. Entitlement to an evaluation in excess of 70 percent for post-
traumatic stress disorder (PTSD), for the period on and subsequent 
to November 21, 2001.


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The veteran served on active duty from January 1969 to November 
1971 and from July 1974 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 1994 rating decision by the Department of 
Veterans Affairs (VA) New York, New York Regional Office (RO), 
which denied service connection for prostate disability due to 
herbicide exposure and granted service connection for post-
traumatic stress disorder, with a 30 percent evaluation.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) explained that there 
was a legal distinction between a claim for an "original" rating 
and an "increased" rating claim.  In light of the aforestated 
procedural history and the legal distinction in Fenderson, the 
Board has reframed the post-traumatic stress disorder disability 
rating appellate issues as entitlement to an initial evaluation in 
excess of 30 percent for post-traumatic stress disorder, for the 
period prior to March 7, 1996; entitlement to an evaluation in 
excess of 50 percent, for said disorder, for the period on and 
prior to November 21, 2001; and entitlement to an evaluation in 
excess of 70 percent for said disorder, for the period on and 
subsequent to November 21, 2001.

For the reasons outlined below, the service connection issue is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA will 
notify you of the further action required on your part as to that 
issue.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an equitable 
disposition of the appropriate claims addressed by this decision 
has been obtained by the RO.  

2.  Appellant's service-connected post-traumatic stress disorder, 
for the periods prior to, on and subsequent, to November 21, 2001, 
has been manifested primarily by complaints of irritability, 
nightmares, depression, sleep difficulties, and associated 
symptomatology.  He remains appropriately attired, well-oriented, 
alert, and cooperative with essentially intact cognitive 
functioning.  Diagnoses have included severe post-traumatic stress 
disorder.  

3.  The appellant's post-traumatic stress disorder, for the 
periods prior to, on and subsequent, to November 21, 2001, has 
resulted in occupational and social impairment more nearly 
reflective of severe, not total, occupational and social 
impairment with deficiencies in most areas.  

4.  Appellant's post-traumatic stress disorder, for the periods 
prior to, on and subsequent, to November 21, 2001, has not more 
nearly resulted in total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent, 
for appellant's post-traumatic stress disorder, for the period 
prior to March 7, 1996, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.129, 4.130, 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996).

2.  The criteria for an evaluation in excess of 50 percent, for 
appellant's post-traumatic stress disorder, for the period prior 
to November 21, 2001, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.129, 4.130, 4.132, Diagnostic Code 9411 (effective prior, and on 
and subsequent, to November 7, 1996).

3.  The criteria for an evaluation in excess of 70 percent for 
appellant's post-traumatic stress disorder, for the period on and 
subsequent to November 21, 2001, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.7, 4.10, 4.129, 4.130, 4.132, Diagnostic Code 9411 (effective 
prior, and on and subsequent, to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004) held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the VCAA was 
enacted.  However, assuming solely for the sake of argument and 
without conceding the correctness of Pelegrini, the Board finds 
that any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.

This appeal stems from pre-2000 rating decisions.  The AOJ, in 
March 2001, provided notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, as 
well as what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by VA, 
and the need for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  The veteran was 
subsequently give notice of the VCAA provisions in a supplemental 
statement of the case (SSOC) dated January 2003. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, No. 
01-944, slip op. at 13.  On the other hand, the Court acknowledged 
that the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The Secretary 
has failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C.A. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C.A. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C.A. § 7104(a), all questions in a matter which under 38 
U.S.C.A. § 511(a) are subject to decision by the Secretary shall 
be subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board makes 
the final decision on behalf of the Secretary with respect to 
claims for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an AOJ 
determination that is "affirmed" by the Board is subsumed by the 
appellate decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  There simply is no "adverse determination," as discussed 
by the Court in Pelegrini, for the appellant to overcome.  See 
Pelegrini, No. 01-944, slip op. at 13.  Similarly, a claimant is 
not compelled under 38 U.S.C.A. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in March 2001 was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notice was provided, the case was 
readjudicated and a Supplemental Statement of the Case (SSOC) was 
provided to the appellant.  The claimant has been provided with 
every opportunity to submit evidence and argument in support of 
his claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the claimant.  

B. Disability Ratings

Disability evaluations are determined by application of a schedule 
of ratings, which is based on average impairment of earning 
capacity under the VA's Schedule for Rating Disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  
The Board will consider appellant's service-connected psychiatric 
disability on appeal in the context of the total history of that 
disability, particularly as it affects the ordinary conditions of 
daily life, including employment, as required by the provisions of 
38 C.F.R. §§ 4.1, 4.2, 4.10 and other applicable provisions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Rating disabilities is not an exact science, as indicated by the 
Schedule for Rating Disabilities: "[t]he percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases and 
injuries and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disabilities."  38 C.F.R. § 4.1.

It is reiterated that a September 1994 rating decision granted 
service connection and assigned a 30 percent evaluation for post-
traumatic stress disorder, effective April 21, 1994.  Also, a 
January 1999 rating decision granted an evaluation to 50 percent 
for post-traumatic stress disorder, effective March 7, 1996.  With 
respect to the post-traumatic stress disorder rating issue on 
appeal, the critical period for analysis pertains to April 21, 
1994 and thereafter, since it is axiomatic that a disability 
cannot be rated prior to the effective date of the award of 
service connection for such disability.  

The VA's Schedule for Rating Disabilities, 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.125-130, effective February 3, 1988 until amended 
November 7, 1996, provided a general rating formula for 
psychoneurotic disorders, including post- traumatic stress 
disorder (Diagnostic Code 9411), based upon the degree of 
incapacity or impairment:  "Definite" social and industrial 
impairment warranted a 30 percent evaluation; "considerable" 
warranted a 50 percent evaluation; and "severe" warranted a 70 
percent evaluation.  A 100 percent evaluation required that 
attitudes of all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community and 
there be totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature behavior; 
and the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132 (effective prior to November 7, 
1996).  See also Johnson v. Brown, 7 Vet. App. 95, 97 (1994), 
which referred to "the criteria in 38 C.F.R. § 4.132, DC 9411[,] 
for a 100% rating are each independent bases for granting a 100% 
rating."

VA amended its regulations for rating mental disorders, effective 
November 7, 1996.  See 38 C.F.R. §§ 4.125-130 (2000).  Section 
4.132 has been redesignated as § 4.130.  The old and amended 
versions of the mental disorders regulations appear applicable in 
the instant case, since the September 1994 rating decision granted 
service connection and assigned a 30 percent evaluation for post-
traumatic stress disorder, effective April 21, 1994 and the 
January 1999 rating decision granted service connection and 
assigned a 50 percent evaluation for post-traumatic stress 
disorder, effective March 7, 1996.  However, it should be pointed 
out that the revised rating criteria may not be applied to a claim 
prior to the effective date of the amended regulation.  See 38 
U.S.C.A. § 5110(g) (West 2002); Rhodan v. West, 12 Vet. App. 55 
(1998).  

The amended VA's Schedule for Rating Disabilities (effective 
November 7, 1996) provides a general rating formula for mental 
disorders, including post-traumatic stress disorder.  A 100 
percent evaluation requires total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  A 70 
percent rating requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); inability 
to establish and maintain effective relationships.  

A 50 percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; difficulty 
in establishing and maintaining effective work and social 
relationships.  A 30 percent rating requires occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, direction, recent events).  
38 C.F.R. § 4.130 (effective November 7, 1996).

C. Analysis

With respect to the period prior to March 7, 1996, on VA PTSD 
examination of July 1994, the veteran reported that for the prior 
five to six years he had noticed worsening feelings of 
irritability, anxiety, extreme anger, preoccupation with war, 
vivid recollections of his war experiences with minimal 
provocation, nightmares of the war, which occurred as often as 
three time per week, social isolation and withdrawal, feelings of 
estrangement, and feeling of impending doom or foreshadowing of 
bad things.  The examiner concluded that veteran had PTSD and that 
his Global Assessment Functioning (GAF) score was 60 presently and 
for the past year.

The evidentiary record revealed that the GAF Scale score of 60 
assigned veteran on his July 1994 VA examination with moderate 
post-traumatic stress disorder diagnosed, was more nearly 
indicative of a moderate degree of psychiatric impairment.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), wherein the Court 
explained that "GAF is a scale reflecting the [']psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health-illness....[']  A 60 rating indicates [']moderate 
difficulty in social, occupational, or school functioning.[']"  
See also, Cathell v. Brown, 8 Vet. App. 539 (1996)."

Additionally, the clinical records indicated that appellant had 
PTSD symptomatology such as nightmares and anxiety.  With 
resolution of all reasonable doubt in veteran's favor, the Board 
found that the GAF score, as well as the other clinical findings, 
more nearly approximate the criteria for "Definite" social and 
industrial impairment.  Thus, for the aforestated reasons, the 
Board concluded that it was at least as likely as not that the 
veteran's psychiatric disability more nearly approximated the 
criteria for a 30 percent rating, for the period in question prior 
to March 7, 1996.  However, an evaluation in excess of 30 percent 
for a psychiatric disability for said period would not be 
warranted, since GAF scores assigned and other clinical findings 
did not more nearly approximate total occupational and social 
impairment, for the aforestated reasons.  

With respect to the period on and prior to November 21, 2001, 
treatment reports from December 1994 to May 1998 showed that the 
veteran was treated for PTSD.

On VA mental disorder examination of November 1998, the veteran 
reported that he worked for the Calverton Cemetery for about six 
years until February 1998, when he was asked to leave because of 
his severe PTSD symptoms that interfered with his work 
performance.  It was reported that the veteran had difficulty 
controlling his temper and getting along with others as well as 
his supervisors and that he was given several warnings, but had 
not been able to control himself and the symptoms persisted.  On 
examination the veteran reported flashbacks two to three times per 
day and nightmares two to three times per week.  He continued to 
be isolated and avoided contact with others.  His sleep patterns 
remained poor and he remained hyperalert and continued to have 
exaggerated startle response.  The veteran also reported 
occasional suicidal ideas but no active plan and no homicidal 
ideation, no hallucinations were reported, he was depressed and 
judgment and insight were present.  The diagnosis was PTSD, 
psychosocial stressors being war and a GAF score of 55.  

The evidentiary record revealed that the GAF Scale score of 55 
assigned veteran on his November 1998 VA examination with PTSD 
diagnosed with the stressors being war, was more nearly indicative 
of a moderate degree of psychiatric impairment.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995), wherein the Court explained 
that "GAF is a scale reflecting the [']psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness....[']  A 60 rating indicates [']moderate 
difficulty in social, occupational, or school functioning.[']"  
See also, Cathell v. Brown, 8 Vet. App. 539 (1996)."

Additionally, the clinical records indicated that appellant had 
PTSD symptomatology such as flashbacks two to three times per day, 
nightmares two to three times per week, difficulty controlling his 
temper and getting along with others as well as his supervisors 
and that he was given several warnings and occasional suicidal 
ideas.  With resolution of all reasonable doubt in veteran's 
favor, the Board found that the GAF score, as well as the other 
clinical findings, more nearly approximate the criteria for 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Thus, 
for the aforestated reasons, the Board concluded that it was at 
least as likely as not that the veteran's psychiatric disability 
more nearly approximated the criteria for a 50 percent rating, for 
the period in question prior to November 21, 2001.  However, an 
evaluation in excess of 50 percent for a psychiatric disability 
for said period would not be warranted, since GAF scores assigned 
and other clinical findings did not more nearly approximate total 
occupational and social impairment, for the aforestated reasons.  

With respect to the period on and subsequent to November 21, 2001, 
the veteran continued to be treated for PTSD at VA medical 
facilities.  

On VA PTSD examination of March 2003, it was reported that the 
veteran's functioning was impaired, reflected by his unemployment 
since 1997/1998 due to conflicts on the job.  He was not taking 
care of his personal grooming, not functioning in his family role 
due to his anger, which led to a recent marital separation, had 
been noncompliant with prescribed medications and treatment 
appointments, he was isolated and was detached from interpersonal 
relationships.  He reported recent suicide attempts, current 
suicidal ideations and thoughts of harming his wife requiring 
immediate evaluation following the examination.  The examination 
revealed that the veteran's mood was irritable, anxious and 
depressed, affect was flat, and sleep was impaired with three to 
four hours per night interrupted by nightmares.  The assessment 
was multiple symptoms of severe and chronic PTSD. The diagnosis 
was PTSD; chronic and severe with a GAF score of 40, reflected by 
the veteran's severe symptoms of PTSD including thoughts of 
killing himself with a recent attempt, and thoughts of hurting his 
wife, his inability to work, poor personal hygiene and 
homelessness.

However, neither the GAF scores nor the other clinical findings 
indicated that veteran's service-connected psychiatric disability 
resulted in total occupational and social impairment during either 
period in question.  In particular, the clinical records do not 
reveal totally incapacitating psychoneurotic symptoms or symptoms 
such as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name (the criteria for a 100 
percent schedular rating for mental illness).  Significantly, 
although appellant was apparently recently living under self-
isolating circumstances and homeless, there was no indication of 
an inability to engage in activities of daily living.  Also, to 
the extent he was not working, it was due, in part, to physical 
disorders not solely the service-connected PTSD.  See, e.g., the 
June 1996 SSA administrative law judge's decision.  

Therefore, the clinical evidence does not show that the veteran's 
psychiatric disability, in and of itself, presented or presents 
such an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards, as 
is required for consideration of an extraschedular evaluation, for 
the aforestated reasons.  38 C.F.R. § 3.321(b)(1).


ORDER

An initial evaluation in excess of 30 percent for post-traumatic 
stress disorder, for the period prior to March 7, 1996, is denied.  

An evaluation in excess of 50 percent, for post-traumatic stress 
disorder, for the period prior to November 21, 2001, is denied  

An evaluation in excess of 70 percent for post-traumatic stress 
disorder, for the period on and subsequent to November 21, 2001, 
is denied.


REMAND

As noted above, in a September 1994 RO decision, service 
connection for prostate disability as a result of exposure to 
herbicides was denied to the veteran on the basis that current 
evidence of the condition was not shown and that prostate cancer 
was specifically not compensable as a result of herbicide or Agent 
Orange exposure.  The Secretary of VA has determined that prostate 
cancer is among the diseases, which are service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (2003) have been met.  38 
U.S.C.A. §§ 501(a), 1116 (West 2002); 38 C.F.R. 3.309(e) (2003).  
This means that, if a veteran served on active military service in 
Vietnam between January 9, 1962 and May 7, 1975, he is presumed to 
have been exposed to certain herbicide agents, and certain 
diseases, including prostate cancer, if manifest to a compensable 
degree at any time after service, will be considered to have been 
incurred in or aggravated by military service.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

The veteran's service medical records from his period of service 
in the United States Army are negative for treatment, diagnosis or 
complaints related to a prostate disability on enlistment and 
separation examinations.  The veteran's period of service for the 
United States Navy has not been verified and it does not appear 
that the Navy records have been obtained.

On VA prostate examination of July 1994, the veteran reported that 
he went into urinary retention at Stony Brook, New York, he was 
cystoscoped and he was found to have a tumor on his prostate.  He 
reported that he had transurethral resection of the bladder (TURP) 
and had been ok since then.  

On VA general examination of July 1994, the diagnosis was history 
of a prostate tumor, for which the veteran had not been recently 
cystoscoped.

On VA general examination of November 1998, a review of the 
genitourinary system revealed bilateral descended normal testicles 
and uncircumcised normal penis.  The diagnosis was status post 
transurethral resection of the prostate with scar tissue 
remaining, and benign prostatic hypertrophy, 2+.

On VA genitourinary examination of November 1998, the objective 
finding was 2+ bipolar benign prostate, bilaterally descended 
testes.  The diagnosis was 2+ benign prostatic hypertrophy.

VA treatment reports from April 1998 to December 2002 showed that 
the veteran reported a history of a prostate tumor, which was 
removed at age 35.  A March 1996, and July 1996, treatment report 
showed that the veteran had a history of enlarged prostate.  The 
July 1996 treatment report showed that the veteran's enlarged 
prostate was treated by TURP.  

In view of the foregoing and the fact that the Secretary of 
Veterans Affairs has established a presumption of service 
connection for prostate cancer, the records will be sent to a 
physician to enter an opinion as to whether there is any 
indication that the tumor was cancerous. 

Furthermore, on remand, any additional pertinent records of 
treatment of the veteran's prostate disability should also be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1. The RO should again contact the veteran and request that he 
identify the names, addresses and approximate dates of treatment 
for all health care providers, VA or private, who may possess 
additional records pertinent to his claim, specifically for the 
period between June 1975 and 1986.  With any necessary 
authorization from the veteran, the RO should attempt to obtain 
and associate with the claims file any medical records identified 
by the veteran, which have not been secured previously.  
Specifically, any and all records related to the "tumor" removal 
should be sought.  To the extent an attempt is made to obtain 
records that is unsuccessful, that should be documented in the 
claims file.

2. The RO should contact the National Personnel Records Center 
(NPRC), or any other appropriate agency, and request the veteran's 
service medical records from the United States Navy.  If no 
service medical records can be found from any source, or if they 
have been destroyed, ask for specific confirmation of that fact; 
if no records are available, a negative response is required.  

3. Thereafter, the veteran's records should be made available to 
an appropriate physician for entry of an opinion on the nature and 
etiology of any prostate disability.  Following a comprehensive 
review the physician describe any prostate disability shown to 
exist.  The examiner should also furnish an opinion as to whether 
any prostate disability are at least as likely as not 
etiologically related to herbicide or Agent Orange exposure or 
other circumstance during the veteran's period of active service.  
Specifically, the examiner should indicate whether there is any 
basis to conclude that the "tumor" reported was a malignant tumor.  
The examiner should provide rationale for his opinion. 

4. After completion of the requested development, the RO should 
review the veteran's claim on the basis of all the evidence of 
record.  If the action taken remains adverse to the veteran in any 
way, he should be furnished an appropriate supplemental statement 
of the case (SSOC).  

The SSOC should include consideration and a discussion of 38 
C.F.R. § 3.655 if the veteran fails to appear for a scheduled 
examination.  In such case, the RO should include a copy of the 
notification letter in the claims file as to the date the 
examination was scheduled and the address to which notification 
was sent.  

The SSOC should additionally include a discussion of all evidence 
received since the last statement of the case was issued.  The 
veteran should then be afforded an opportunity to respond. 

Thereafter, if indicated, the case should be returned to the Board 
for further appellate disposition.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, paras. 
8.43 and 38.02.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



